(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Por cuanto, la demanda en el presente caso contiene dos *993Cansas de acción, la,primera por varios efectos vendidos a la demandada, y la segunda por un pagaré vencido en el cual la demandada se sometió expresamente a la competencia de los tribunales insulares del 'domicilio del tenedor del pagaré.
Por gxjaNto, la demandada oportunamente solicitó el tras-lado de este pleito al distrito judicial de Humacao, donde tiene establecida su residencia; y la Corte de Distrito de San Juan denegó dicha moción fundándose en el caso de Gómez v. Toro, 23 D.P.R. 642.
Por cuanto, la doctrina de dicho caso no es aplicable a los hechos del presente, por tratarse en éste de dos causas de acción, en cuanto a la primera de las cuales el derecho de la demandada para solicitar el traslado es perfectamente claro.
Por taNto, vistos los casos de Sucesores de Fernández, S. en C., v. Zalduondo, 40 D.P.R. 339; Fong. v. Sterne, 79 Cal. 30, y Brady v. Time Mirror Co., 106 Cal. 56, y la confor-midad por parte de la apelada con el criterio expresado en el alegato de la apelante de acuerdo con la jurisprudencia últimamente citada, se revoca la resolución apelada que dictó la Corte de Distrito de San Juan con fecha 6 de octubre de 1930, en el caso arriba titulado, y se ordena el traslado-del pleito desde el distrito judicial de San Juan al distrito judicial de Humacao para que el juicio del mismo 'se celebre en el último.